UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-2519


VICTOR ESCOBAR-ALMARAZ,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   July 31, 2013                  Decided:   August 23, 2013


Before WILKINSON, NIEMEYER, and DAVIS, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Ronald D. Richey, LAW OFFICE OF RONALD D. RICHEY, Rockville,
Maryland, for Petitioner.    Stuart F. Delery, Acting Assistant
Attorney General, Douglas E. Ginsburg, Assistant Director,
Benjamin Mark Moss, Office of Immigration Litigation, UNITED
STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Victor        Escobar-Almaraz,         a   native     and   citizen      of

Guatemala, petitions for review of an order of the Board of

Immigration      Appeals     (“Board”)      dismissing     his    appeal      from   the

immigration judge’s denial of his requests for withholding of

removal and protection under the Convention Against Torture.

            We have thoroughly reviewed the record, including the

transcript of Escobar-Almaraz’s merits hearing, his application

for relief, and all supporting evidence.                   We conclude that the

record evidence does not compel a ruling contrary to any of the

administrative factual findings, see 8 U.S.C. § 1252(b)(4)(B)

(2006),    and     that    substantial      evidence      supports      the    Board’s

decision.      See INS v. Elias–Zacarias, 502 U.S. 478, 481 (1992);

Perlera-Sola       v.   Holder,    699    F.3d     572,    577   (1st    Cir.    2012)

(finding    that    although      the    immigration      judge    deemed      alien’s

testimony to be credible, it was not specific enough to support

asylum claim “given Mr. Perlera’s failure to identify any of the

assailants and more importantly, their motives for attacking”).

We   further     uphold    the    Board’s       finding   that   Escobar-Almaraz’s

Convention Against Torture claim was too speculative to warrant

relief.     See In re J.F.F., 23 I. & N. Dec. 912, 917-18 (A.G.

2006) (stating that a petitioner may not establish a claim for

CAT relief merely by stringing together a series of suppositions

to show that it is more likely than not that torture will result

                                            2
where the evidence does not establish that each step in the

hypothetical chain of events is more likely than not to occur).

              Accordingly, we deny the petition for review for the

reasons stated by the Board.          See In re: Escobar-Almaraz (B.I.A.

Nov. 13, 2012).         We dispense with oral argument because the

facts   and    legal   contentions    are   adequately   presented    in   the

materials     before   this   court   and   argument   would   not   aid   the

decisional process.

                                                           PETITION DENIED




                                       3